DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020, 03/24/2021, 04/21/2021, 12/07/2021 and 01/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claims 1-3, 6-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Patent Pub. # US 2015/0358439 A1).
Regarding claim 1, Carnevali discloses a case for a mobile device (figures 1-8, a protective case and a docking cradle 5 for an electronic device) the case comprising: a cover (figures 1-8, 51A-51D, a cover 100) defining a cavity configured for receiving and holding the mobile device (paragraph 0071, “…a portable electronic device 1 disposed in a cover 100), the cover comprising a first portion and a second portion removably attachable to the first portion (figures 1-8, a docking cradle 5 and the cover 100; paragraph 0072, the  second portion (i.e., the cover 100)  is removably attachable to the first portion (i.e., the docking cradle 5 )); and a male plug (figure 1-8, a male plug 116 of an adapter 114) disposed in the second portion of the cover, extending into the cavity defined by the cover (see figures 6 and 8,  the adapter 114; paragraph 0077, the adapter 114 is  disposed in the second portion of the cover(i.e., the cover 100) and extending into the cavity defined by the cover(i.e., the cover 100) ) and configured for insertion into a female socket of the mobile device, the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device (paragraph 0077, “…Adapter 114 is formed of a male plug 116 having a plurality of electrical connectors 118 that extend into cavity 108 of shell 102 in an arrangement for mating with a female input/output socket of the portable electronic device 1.”); and a cord (figure 1-2, cable 15) extending out of the second portion of the cover and comprising a jacket  (i.e., outer cover of the cable 15). Although Carnevali does not explicitly disclose 

Regarding claim 2, and as applied to the claim 1 above, Carnevali discloses wherein the cord comprises a connector disposed on an end of the cord opposite the cover (see figures 1-5, a connector 3; paragraphs 0077-0078, the cord (cable 15) comprises a connector (i.e., connector 3) and the connector 3 is disposed on an end of the cord opposite the cover 100).

Regarding claim 3, and as applied to the claim 1 above, although Carnevali does not explicitly disclose wherein the cord is configured to be hardwired into a device at an end of the cord opposite the cover, Carnevali disclose the cable can be any cable (paragraph 0186). Since Carnevali teaches the cable can be any cable, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 6, and as applied to the claim 1 above, Carnevali discloses the case further comprising a strain relief element coupled to a portion of the cord extending out of the second portion of the cover (paragraph 0120, spring loaded pogo pins).

Regarding claim 7, and as applied to the claim 1 above, Carnevali discloses wherein the first portion of the cover comprise at least one fastener receiver and the second portion of the cover comprises at least one fastener ring (figure 24, more fastener clearance holes 172 ; paragraphs 0112-0113) wherein the case further comprises at least one fastener configured to fit through the fastener ring into the fastener receiver to attach the first portion to the second portion (paragraphs 0112-0113).

Regarding claim 8, and as applied to the claim 1 above, Carnevali discloses wherein the male plug comprises a plurality of second contacts that are electrically coupled to the first contacts of the male plug (figures 8 and 9, contacts 122; paragraph 0077).

Regarding claim 9, and as applied to the claim 8 above, Carnevali discloses wherein the wires of the cord are attached to the second contacts of the male plug (paragraphs 0075 and 0077-0078), wherein the second contacts and portions of the 

Regarding claim 10, and as applied to the claim 1 above, Carnevali discloses the case further comprising an accessory attachment attachable to the cover, wherein the accessory attachment comprises at least one accessory (paragraphs 0112-0113).

Regarding claim 11, and as applied to the claim10 above, Carnevali discloses
wherein the at least one accessory comprises a mount configured to mount the case on a mounting arrangement (paragraph 0112).

Regarding claim 13, and as applied to the claim10 above, Carnevali discloses
wherein the accessory attachment comprises a base and an attachment arm extending from the base and configured to engage a front surface and a back surface of the cover to attach the accessory attachment to the cover (figures 1-2 and 47, a clamp 19 and arm 21; paragraph 0177).

Regarding claim 14, and as applied to the claim 13 above, Carnevali discloses
wherein the attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover (see figure 1-2, a clamp 19; paragraph 0177).

Regarding claim 15, and as applied to the claim 1 above, Carnevali discloses an arrangement of the case and the mobile device comprising receivable within the case 

Regarding claim 16, and as applied to the claim 1 above, although Carnevali does not explicitly disclose an arrangement the case and a device comprising wherein the cord of the case is hardwired to the device, Carnevali disclose the cable can be any cable (paragraph 0186). Since Carnevali teaches the cable can be any cable, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the cord (cable) of Carnevali to be hardwired to the device by design preference.

Regarding claim 17, and as applied to the claim 1 above, Carnevali discloses the case of a mobile device comprising: inserting the mobile device into the first portion of the cover (figures 1-2,  the electric device 1 and the cover 100; paragraph 0071, “…the electronic device 1 is received within the cavity of flexible protective cover 100) ; inserting the male plug in the second portion of the cover into a female socket of the mobile device (paragraph 0077, “…Adapter 114 is formed of a male plug 116 having a plurality of electrical connectors 118 that extend into cavity 108 of shell 102 in an arrangement for mating with a female input/output socket of the portable electronic device 1.”); fastening the second portion of the cover to the first portion of the cover (see figures 1-2, the protective case and a docking cradle 5 for an electronic device. They are connected); tethering a cord (cable) to an article or device (figures 1-5, a cord (cable 15) is attaching to device (i.e., docking cradle 5)).

Regarding claim19, and as applied to the claim 17 above, although Carnevali does not explicitly disclose wherein tethering the cord comprises hardwiring the cord to the device, Carnevali disclose the cable can be any cable (paragraph 0186). Since Carnevali teaches the cable can be any cable, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the cord (cable) of Carnevali to be hardwired into a device by material chose of design preference.

3.	Claims 4, 5, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Patent Pub. # US 2015/0358439 A1) in view of Huo et al (U.S. Patent Pub. # US 2016/0372858 A1).
	Regarding claim 4, and as applied to the claim 1 above, Carnevali does not
The case further comprising a clamp configured to clamp the cord to a surface, device, or other article.
	Huo et al discloses a clamp configured to clamp a cord to a surface, device, or other article (figure 4, a cable clamp 41; paragraph 0042).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clamp in the cord (cable) of Huo into the cable of Carnevali in order to ensure the connection reliability (Huo et al, paragraph 0005).
	


Regarding claim18, and as applied to the claim 17 above, Carnevali does not explicitly disclose wherein tethering the cord comprises attaching a connector of the cord to the device.
 Huo disclose wherein tethering the cord comprises attaching a connector of the cord to the device (figure 4, a cable clamp 41; paragraph 0042).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clamp in the cord (cable) of Huo into the cable of Carnevali in order to ensure the connection reliability (Hou, paragraph 0005).

Regarding claim 20, and as applied to the claim 17 above, Carnevali does not explicitly disclose wherein tethering the cord comprises fastening the cord to an article or device using a clamp or other fastener.
.

4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Patent Pub. # US 2015/0358439 A1) in view of Hou et al (U.S. Patent Pub. # US 2014/0178222 A1).
Regarding claim12, and as applied to the claim 10 above, Carnevali does not explicitly disclose wherein the at least one accessory comprises a fan.
Hou et al discloses an electronic cover includes at least one accessory comprises a fan (figure 6, a fan holder100; paragraph 0036, the fan holder 100 comprises a fan 200).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fan in the electronics device cover of Hou et al into the electronics device cover of Carnevali in order to provide an air flow to cool the electronic device (Hou et al, paragraph 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649